—In an action, inter alia, to recover damages for fraudulent concealment in violation of General Business Law article 11-B, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Dunne, J.), dated October 22, 1997, as denied that branch of its motion which was for summary judgment dismissing the first cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendant’s motion which was for summary judgment dismissing the first cause of action since issues of fact exist. O’Brien, J. P., Sullivan, Krausman and Plorio, JJ., concur.